The defendant was charged by affidavit with having operated a motor vehicle on the public highway "while in an intoxicated condition." No demurrer was interposed, nor was the charge otherwise tested on the trial. One of the definitions given by Webster's Dictionary of intoxicated is: "Under the influence of intoxicating liquors or drugs." The insistence is here made that the affidavit *Page 590 
charges no offense. With this contention we do not agree. The charge is defective, but not void, and, in the absence of a legal challenge, will support a conviction.
The testimony was in conflict, and under the decisions we cannot say that the conclusions as to the facts were so wrong and unjust as to require a reversal.
Let the judgment be affirmed.
Affirmed.